DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters:
The claims:
NOTE: The following changes to the claims were necessary to correct minor informalities with the claim language by ensuring that certain terms or phrases were recited consistently throughout all of the claims. In no way do these changes affect the scope of the claimed invention.
“a plurality of magnetic films” (claim 1, line 6) should be updated to :--“ a plurality of magnetic films having a same thickness”—
 “a plurality of magnets” (claim 1, line 9) should be updated to:--“ a plurality of magnets each includes a bottom surface facing the bottom wall , a top surface opposite to the bottom surface, and a side surface coupling between the bottom surface and the top surface”--.
“wherein a side of each of the plurality of magnets away from the bottom wall form opposite magnetic poles” (claim 2, lines 1-2) should be updated to:--“wherein a top side of each of the plurality of magnets away from the bottom wall form opposite magnetic poles”--.
Similar changes to the claims 1-2 above applied to claims 8-9 as follows:
“a plurality of magnetic films” (claim 8, about line 7) should be updated to :--“ a plurality of magnetic films having a same thickness”—
 “a plurality of magnets” (claim 1, about line 10) should be updated to:--“ a plurality of magnets each includes a bottom surface facing the bottom wall , a top surface opposite to the bottom surface, and a side surface coupling between the bottom surface and the top surface”--.

Non- elected claims 15-17 are requested to be cancelled.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569.  The examiner can normally be reached on M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt